 Case 16-36610             Doc 33      Filed 04/10/19 Entered 04/10/19 13:25:12                         Desc Main
                                          Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: EARL WILLIAMS II                                                ) Case No. 16 B 36610
                                                                    )
                                                             Debtor ) Chapter 13
                                                                    )
                                                                    ) Judge: JACQUELINE P COX

                                               NOTICE OF MOTION


  EARL WILLIAMS II                                                    CUTLER & ASSOC
                                                                      via Clerk's ECF noticing procedures
  1140 E 42ND PL #3B
  CHICAGO, IL 60653

   Please take notice that on May 06, 2019 at 9:00 am my designee or I will appear before the Honorable Judge
   JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on April 10,
   2019.

                                                                         /s/ Tom Vaughn

                 TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


  Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.    On November 16, 2016 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

  2.    The debtor's plan was confirmed on January 30, 2017.

        A summary of the debtor's plan follows:


        Monthly Payment $292.00                                Last Payment Received: 12/13/2018


        Amount Paid $7,300.04                                  Amount Delinquent $875.96




  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
  term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                       Respectfully submitted,
  TOM VAUGHN
  CHAPTER 13 TRUSTEE                                                   /s/ Tom Vaughn
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
